Citation Nr: 0334133	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-08 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1944 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In August 2002, the appellant testified at a hearing held at 
the RO before a Hearing Officer.  A transcript of that 
hearing is of record.  At this hearing, he raised the issue 
of entitlement to service connection for vertigo.  The record 
does not reflect that the RO has addressed this claim.  
Therefore, this matter is referred to the RO for appropriate 
action.

The issue of the appellant's entitlement to an initial rating 
in excess of 10 percent for tinnitus is the subject of the 
Remand that follows the order section of this decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The veteran's hearing impairment is not worse than level 
III in either ear.  



CONCLUSION OF LAW

Entitlement to an initial compensable rating for bilateral 
hearing loss disability is not established.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that the veteran has been properly 
informed that audiology findings supporting her claim are 
necessary to substantiate her claim, that no information or 
evidence was required of her, and that VA would afford her a 
VA examination to substantiate her claim.  The veteran has 
been afforded current VA examinations and a private audiology 
report has also been associated with the record.  The results 
of the VA and private audiological evaluations of the 
appellant's hearing are consistent and have not been 
challenged as inadequate or misleading in any way, nor has it 
been contended that the appellant's hearing loss disability 
has increased in severity since the last official 
examination.  Thus, the Board is satisfied that the RO has 
complied with the notice and duty to assist requirements of 
the VCAA and the implementing regulations.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Evaluations for defective hearing range from noncompensable 
to 100 percent and are based on organic impairment of hearing 
acuity as measured by results of controlled speech 
discrimination tests and by average pure tone threshold 
levels obtained by audiometric testing.  To evaluate the 
degree of disability resulting from defective hearing which 
is service-connected, the Rating Schedule establishes, based 
on the average pure tone threshold levels and the results of 
the controlled speech discrimination tests, 11 auditory 
acuity levels from numeric designations I (for an essentially 
normal acuity level) to level XI (for profound deafness).  
The United States Court of Appeals for Veterans Claims has 
commented that, "disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The appellant was granted service connection for bilateral 
hearing loss disability with a noncompensable evaluation, 
effective March 9, 2001.  

Private medical records dating from 1993 to 2001 and several 
written statements from J. Silver, M.D., have been submitted 
in support of the present claim.  Dr. Silver reported that 
the appellant was in need of hearing aids for his hearing 
loss.  

The report of a private audiological evaluation of the 
appellant in February 2001 reflects pure tone threshold 
averages of 52.5 in the right ear and 55 in the left ear, 
with speech discrimination of 92% on the right and 84% on the 
left.  These results are consistent with a noncompensable 
rating under the Rating Schedule.  

On the authorized audiological evaluation in September 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
40
65
65
LEFT
X
30
55
65
65

The pure tone threshold average was 50 decibels on the right, 
and 54 decibels on the left.  

Speech audiometry testing by VA in November 2001 revealed 
speech recognition ability of 80 percent in the right ear and 
of 84 percent in the left ear.  Under Table VI of 
section 4.85 of the Rating Schedule, these results translate 
to Level II hearing in both ears, which is consistent with a 
noncompensable disability rating for bilateral hearing loss.  

On subsequent authorized audiological evaluation in May 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
50
60
65
LEFT
X
25
65
65
60

The pure tone threshold average was 53 decibels on the right, 
and 54 decibels on the left.  The examiner further certified 
that the speech discrimination scores obtained at this time 
were not an accurate reflexion of the appellant's hearing 
loss.  The Rating Schedule has provided for this contingency, 
and, under these circumstances, the appellant's hearing loss 
disability is to be evaluated under Table VIA of the Rating 
Schedule, rather than Table VI.  The appellant's hearing test 
results at this time translate to Level III hearing in both 
ears under Table VIA, which is still consistent with a 
noncompensable level of hearing loss disability.  

At the hearing held at the RO in August 2002, the appellant 
testified that he had recently been fitted with hearing aids, 
which had made a big improvement in his hearing.  The 
representative has argued that the appellant's demonstrated 
need for hearing aids must mean that his hearing loss 
disability is compensable, but this is simply not true.  The 
RO has correctly applied the results of official audiological 
testing of the appellant's hearing to the rating criteria set 
forth in the Rating Schedule; this mechanical process has 
resulted in an initial noncompensable rating.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The veteran has not required frequent hospitalization 
for the disability and the manifestations of the disability 
are precisely those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial compensable rating for bilateral hearing loss 
disability is denied  




REMAND

38 C.F.R. § 4.87, Diagnostic Code 6260 (2002) provides that 
recurrent tinnitus warrants a 10 percent evaluation.   

In May 2003, VA published a final rule adding a note to 
38 C.F.R. § 4.87, Diagnostic Code 6260, directing raters to 
assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head.  68 Fed. Reg. 25,822- 25,823 (2003).  

Shortly thereafter, the VA General Counsel issued VAOPGCPREC 
2-03 (2003), holding that Diagnostic Code 6260, as in effect 
prior to a June 1999 amendment, and as amended in June 1999, 
authorized a single 10 percent disability rating for 
tinnitus, regardless of whether the tinnitus is perceived as 
unilateral, bilateral, or in the head.  The VA General 
Counsel further held that separate ratings for tinnitus may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.

The Board is bound by this opinion of the VA General Counsel.  
See 38 C.F.R. § 20.101(a) (2003).  Consequently, there is no 
schedular basis for assigning separate compensable 
evaluations for the veteran's tinnitus.  Moreover, there is 
no schedular basis for assigning an evaluation in excess of 
10 percent for tinnitus.

However, in exceptional cases where the schedular evaluations 
are found to be inadequate, higher evaluations may be 
assigned on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2003).  

Since the veteran has not had an opportunity to present 
argument in response to VAOPGCPREC 2-03 (2003) or the 
amendment of Diagnostic Code 6260 and since the record does 
not reflect that the veteran has been adequately informed of 
the evidence and information that he should submit to 
substantiate a claim for a higher evaluation on an extra-
schedular basis, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant a 
letter that informs him of the evidence 
necessary to substantiate a claim for a 
higher evaluation for tinnitus on an 
extra-schedular basis, the evidence and 
information that he should submit and the 
assistance that VA will provide to obtain 
evidence on his behalf.  He should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and his 
representative, and request them to 
provide a copy of such evidence.

3.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal, to 
include consideration of whether the case 
should be referred to the Director of the 
VA Compensation and Pension Service for 
extra-schedular consideration.  

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



